Citation Nr: 0947902	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for L1 
posttraumatic degenerative joint disease, thoracolumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978 
and from June 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Huntington, West Virginia, on behalf of the 
Louisville, Kentucky RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2006, the Veteran filed a statement requesting a 
personal hearing before the RO.  This hearing has not been 
scheduled by the RO, and the request for a hearing has not 
been withdrawn.  To accord the Veteran due process, the case 
must be remanded for an RO hearing.  38 C.F.R. § 3.103(c) 
(2009).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
hearing before an RO hearing officer with 
respect to his claim in this case.  
Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  If the Veteran no 
longer desires a personal hearing before 
the RO in this matter, he must promptly 
notify the RO.  See 38 C.F.R. § 20.702 
(e)(2009).


No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


